91 N.Y.2d 900 (1998)
691 N.E.2d 1024
668 N.Y.S.2d 1000
The People of the State of New York, Respondent,
v.
Lynne Stewart, Appellant.
Court of Appeals of the State of New York.
Argued January 7, 1998.
Decided February 11, 1998.
Stanley L. Cohen, New York City, for appellant.
Robert M. Morgenthau, District Attorney of New York County, New York City (Mark Dwyer of counsel), for respondent.
Philip R. Edelbaum, New York City, and Roger L. Stavis for Association of the Bar of the City of New York, amicus curiae.
Richard A. Brown, District Attorney of Queens County, Kew Gardens, and Anthony J. Girese, Assistant District Attorney of Bronx County, Bronx, for New York State District Attorneys Association, amicus curiae.
Chief Judge KAYE and Judges TITONE, BELLACOSA, LEVINE, CIPARICK and WESLEY concur; Judge SMITH taking no part.
*902MEMORANDUM.
The appeal should be dismissed.
The Appellate Division's reversal was based on that Court's independent weighing and factual evaluation of the particular circumstances presented with reference to the 10 statutory factors for a dismissal of an indictment in the furtherance of justice (see, CPL 210.40 [1] [a]-[j]; People v Clayton, 41 AD2d 204; see also, People v Belge, 41 N.Y.2d 60). Thus, the Appellate Division's determination to reverse does not satisfy the jurisdictional predicate that it be made "on the law alone or upon the law and such facts which, but for the determination of law, would not have led to reversal" (CPL 450.90 [2][a]).
In view of the mandated dismissal for a threshold jurisdictional impediment, this Court has no authority to address the issue of "shadow counsel," argued by the parties. As we have previously made clear, a dismissal by this Court has no precedential value on the merits, and "`does not reflect indorsement of the rulings'" by any of the courts in the various proceedings below (see, People v Montesano, 58 N.Y.2d 736, 738; People v Dercole, 52 N.Y.2d 956, 957).
Appeal dismissed in a memorandum.